Case: 21-30295     Document: 00516187659          Page: 1    Date Filed: 01/31/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 1, 2022
                                   No. 21-30295                          Lyle W. Cayce
                                                                              Clerk

   Jane Doe,

                                                            Plaintiff—Appellant,

                                       versus

   Tonti Management Company, L.L.C.; Sherri Roane;
   Sally Boyer; Lynn Montz; APMT Management Services,
   L.L.C., improperly named as Tonti Management
   Company, L.L.C.; APMT, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2466


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Edith Brown Clement, Circuit Judge:
          Appellant Jane Doe appeals the district court’s order denying her
   motion to re-open the case, sever the cost-splitting provision of the parties’
   arbitration agreement, and impose the full costs of arbitration on Appellee
   Tonti Management Company, L.L.C.             For the following reasons, we
   DISMISS this appeal for lack of jurisdiction.
Case: 21-30295        Document: 00516187659           Page: 2     Date Filed: 01/31/2022




                                       No. 21-30295


                                            I.
          In 2020, Doe and her boyfriend signed a lease for a one-bedroom unit
   at Polo Run, an apartment complex in Metairie, Louisiana, operated and
   managed by Tonti Management Company, L.L.C (Tonti). 1 The lease lists
   Doe’s boyfriend as the “Lessee” and Doe as an “Authorized Occupant.” It
   also contains an animal addendum, which authorizes only one animal per
   apartment.
          Consistent with the animal addendum, Doe and her boyfriend have a
   pet cat named Luna. But according to the amended complaint, Luna “does
   not have a warm personality—she is very solitary and standoffish.” Because
   Doe suffers from major depressive disorder and anxiety, Luna’s
   temperament does not provide Doe with the emotional support that she
   claims she needs. As a result, Doe requested an accommodation from
   Tonti’s one-animal-per-apartment policy so that she and her boyfriend could
   have a second cat, GiGi, to serve as an emotional support animal. GiGi
   reportedly has a nurturing personality and is very warm and loving.
          Tonti did not accommodate Doe’s request, so in September of 2020,
   Doe sued Tonti for declaratory relief, injunctive relief, monetary damages,
   and punitive damages under the Fair Housing Act (FHA) and the Louisiana
   Equal Housing Opportunity Act. She also asserted various Louisiana state-
   law tort claims.
          Shortly after filing suit, Doe moved for a preliminary injunction
   requiring Tonti to allow her to have GiGi in her apartment while the case
   proceeded.     Tonti responded, opposing the preliminary injunction and


          1
            The record reflects that Tonti Management Company, L.L.C. is a trade name for
   the true party in interest, APMT Management Services, L.L.C. Because the parties use
   “Tonti” in their briefs to refer to the Appellee, we do the same.




                                             2
Case: 21-30295      Document: 00516187659            Page: 3    Date Filed: 01/31/2022




                                      No. 21-30295


   moving to compel arbitration and stay the case pursuant to the lease’s
   arbitration clause. The arbitration clause provides, inter alia:
          [A]ny and all disputes, assertions, claims or controversies,
          lawsuits, complaints or causes of action between the applicant,
          lessor, lessee, authorized occupants and all other parties
          including but not limited to . . . fair housing, civil rights, [and]
          discrimination claims . . . as well as any disputes, claims or
          controversies regarding the scope, validity and/or
          enforceability of this Arbitration Agreement, shall be resolved
          through binding arbitration in accordance with the Federal
          Arbitration Act . . . and the procedural rules of arbitration
          published by Mediation Arbitration Professional Systems, Inc.
          [(MAPS)].
                                          ...
          Notwithstanding the outcome of the dispute each party shall be
          responsible for his/her/its own deposits, costs, fees (including
          but not limited to attorney’s fees) and expenses associated with
          the arbitration, and any action to confirm or contest the award.
   Doe responded to Tonti’s motion to compel arbitration, arguing that if the
   district court were inclined to compel the dispute to arbitration, then it
   should sever the arbitration clause’s cost-splitting provision and require
   Tonti to pay her share of the arbitration costs.
          The district court granted Tonti’s motion to compel arbitration. Doe
   v. Tonti Mgmt. Co., No. CV 20-2466, 2021 WL 5508874, at *16 (E.D. La.
   Mar. 1, 2021). It held that Doe, as a party to the lease agreement, was bound
   by the arbitration clause and required to arbitrate her claims against Tonti.
   Id. at *10–15. It also declined to rule on Doe’s motion for a preliminary
   injunction. Id. at *1–2. Importantly, it also denied Doe’s request to sever the
   cost-splitting provision of the arbitration clause and her request that Tonti
   pay her share of the arbitration costs. Id. at *15–16. Regarding her request to
   sever, the district court determined that the issue was not properly before it




                                           3
Case: 21-30295      Document: 00516187659           Page: 4    Date Filed: 01/31/2022




                                     No. 21-30295


   because the arbitration clause contained an enforceable delegation provision.
   Id. at *15. But even if that were not the case, the district court held, Doe
   failed to provide any authority for her assertion that the cost-splitting
   provision was an unconscionable prospective waiver of her statutory rights
   under the FHA. Id.
          As for Doe’s request that Tonti cover her arbitration costs, the district
   court acknowledged that Doe had little money, but it nevertheless
   determined that Doe had not shown that she would be unable to have her
   rights vindicated absent Tonti paying her share. Id. at *15–16. It then
   reasoned that there were at least two ways to resolve the issue non-judicially:
   by Tonti volunteering to pay Doe’s way, or by MAPS agreeing to provide a
   volunteer arbitrator. Id. at *16. In the event the parties could not resolve the
   issue, the district court authorized Doe to file a motion re-urging her
   argument. Id. Finally, it stayed the case, administratively closed the civil
   action, and retained jurisdiction over the same, noting that it would re-open
   the case on appropriate written motion. Id.
          Following the district court’s order, Doe requested that Tonti pay her
   share of the arbitration costs. Unsurprisingly, Tonti declined. To add insult
   to injury, Tonti responded by requesting that Doe pay its share of the
   arbitration costs. Doe declined. Meanwhile, MAPS offered to provide a
   volunteer arbitrator and waive all costs and fees. However, it indicated that
   it would limit the free arbitration to eight hours.
          This offer was not acceptable to Doe, so she filed a motion to re-open
   the case and sever the cost-splitting provision of the arbitration clause. In it,
   Doe did not dispute the enforceability of the arbitration clause as a whole.
   Rather, she re-urged her argument that the district court should sever the
   cost-splitting provision of the arbitration clause and impose her share of the
   arbitration costs on Tonti. The district court denied Doe’s motion. It held




                                           4
Case: 21-30295       Document: 00516187659          Page: 5     Date Filed: 01/31/2022




                                     No. 21-30295


   that disputes regarding the parties’ respective responsibilities for arbitration
   costs should be addressed by the arbitrator if and when they arise. Doe timely
   appealed.
                                          II.
          This appeal is the result of two related orders. The first, which is not
   directly on appeal, is the district court’s order granting Tonti’s motion to
   compel arbitration. The second, which is directly on appeal, is the district
   court’s order denying Doe’s motion to re-open the case and sever the cost-
   splitting provision of the arbitration clause.
          Tonti argues that we lack jurisdiction over this appeal because the
   latter order is not final within the meaning of § 16 of the Federal Arbitration
   Act (FAA). It further argues that we lack jurisdiction under the collateral
   order doctrine and that exercising mandamus jurisdiction would be
   inappropriate. We agree.
                                          A.
          We have jurisdiction to examine the basis of our own jurisdiction.
   Cargill Ferrous Int’l v. SEA PHOENIX MV, 325 F.3d 695, 704 (5th Cir.
   2003). Generally, our jurisdiction extends only to appeals from final orders.
   Sw. Elec. Power Co. v. Certain Underwriters at Lloyds of London, 772 F.3d 384,
   386 (5th Cir. 2014) (citing 28 U.S.C. § 1291). But there is no final order in
   this case.
          Section 16(a)(3) of the FAA provides that “[a]n appeal may be taken
   from . . . a final decision with respect to an arbitration that is subject to this
   title.” 9 U.S.C. § 16(a)(3). However, § 16(b)(3) provides that, “[e]xcept as
   otherwise provided in section 1292(b) of title 28, an appeal may not be taken
   from an interlocutory order . . . compelling arbitration under section 206 of
   this title.” Id. § 16(b)(3).




                                           5
Case: 21-30295       Document: 00516187659         Page: 6   Date Filed: 01/31/2022




                                    No. 21-30295


          Our precedent interpreting § 16 of the FAA is clear: orders compelling
   arbitration that stay and administratively close a civil action pending
   arbitration are interlocutory and unappealable. Sw. Elec. Power Co., 772 F.3d
   at 387 (“[A] district court order staying and administratively closing a case
   lacks the finality of an outright dismissal or closure.” (citation omitted));
   CitiFinancial Corp. v. Harrison, 453 F.3d 245, 249 (5th Cir. 2006); Mire v.
   Full Spectrum Lending Inc., 389 F.3d 163, 167 (5th Cir. 2004); Apache Bohai
   Corp., LDC v. Texaco China, B.V., 330 F.3d 307, 309–11 (5th Cir. 2003).
   Here, the district court’s order granting Tonti’s motion to compel arbitration
   stayed and administratively closed the case. Doe, 2021 WL 5508874, at *16.
   Thus, we lack jurisdiction to review its merits.
          To be sure, the order on appeal is the district court’s order denying
   Doe’s motion to re-open the case and sever the cost-splitting provision of the
   arbitration agreement—not its order compelling arbitration. But that makes
   no difference for our purposes. As both parties acknowledge, Doe’s motion
   to re-open and sever was, in effect, nothing more than a motion to reconsider
   the merits of part of the district court’s order compelling arbitration. And
   we have no more jurisdiction to review an order declining to reconsider an
   order compelling arbitration than we do to review the order compelling
   arbitration itself.
          This result makes sense: § 16(b)(3) of the FAA precludes review of
   interlocutory orders compelling arbitration, and a litigant cannot circumvent
   its strictures simply by filing a motion for reconsideration of that otherwise
   unappealable order. We have held as much on at least two occasions, albeit
   in unpublished decisions. Green v. Serv. Corp. Int’l, 236 F. App’x 898, 900
   (5th Cir. 2007) (unpublished); Prescott-Follett & Assocs., Inc. v.
   DELASA/Prescott-Follett & Assocs., 100 F. App’x 288, 290 (5th Cir. 2004)
   (per curiam) (unpublished). It is time we do so in a published decision.




                                         6
Case: 21-30295      Document: 00516187659          Page: 7   Date Filed: 01/31/2022




                                    No. 21-30295


          We hold that a denial of a motion to reconsider an order compelling
   arbitration does not possess any more finality than the order compelling
   arbitration itself; both are interlocutory and unappealable under § 16(b)(3) of
   the FAA.
                                         B.
          Doe argues that we have appellate jurisdiction under the collateral
   order doctrine. We disagree.
          The collateral order doctrine makes immediately appealable a
   “narrow class of decisions” for which no final judgment has been rendered.
   Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 448 (5th
   Cir. 2019) (quoting Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863,
   867 (1994)). “To qualify as a collateral order, an ‘order must (1) conclusively
   determine the disputed question, (2) resolve an important issue completely
   separate from the merits of the action, and (3) be effectively unreviewable on
   appeal from a final judgment.’” Id. (quoting Henry v. Lake Charles Am. Press,
   L.L.C., 566 F.3d 164, 171 (5th Cir. 2009)).
          But Doe has not cited, nor are we aware of, any cases in which this
   court has “used the collateral order doctrine to exercise jurisdiction over an
   interlocutory order compelling arbitration.” Al Rushaid v. Nat’l Oilwell
   Varco, Inc., 814 F.3d 300, 304 (5th Cir. 2016). In Al Rushaid, we explained
   that § 16 of the FAA “provides a specific framework for determining whether
   and when an appeal is proper” in this context, and we declined to “interfere
   with th[at] statutory design” by invoking the collateral order doctrine. Id.
   (citing cases from the Sixth, Ninth, and Eleventh Circuits standing for the
   same proposition). And although Doe seeks review of the district court’s
   denial of her motion to reconsider its order compelling arbitration, rather
   than review of the order compelling arbitration itself, we see no reason why
   our reasoning in Al Rushaid should not apply with equal force here. As




                                          7
Case: 21-30295      Document: 00516187659           Page: 8     Date Filed: 01/31/2022




                                    No. 21-30295


   discussed in subsection A, supra, there is no meaningful distinction between
   the two orders for purposes of our appellate jurisdiction.
                                         C.
          Finally, we decline to exercise mandamus jurisdiction. “Mandamus
   is a drastic remedy reserved only for truly extraordinary situations.” Apache
   Bohai Corp., 330 F.3d at 310.       To justify the exercise of mandamus
   jurisdiction, Doe must show that “[t]he district court . . . committed a ‘clear
   abuse of discretion’ or engaged in ‘conduct amounting to the usurpation of
   power.’” Id. (quoting Mallard v. U.S. Dist. Ct. for the S. Dist. of Iowa, 490
   U.S. 296, 309 (1989)).
          This is not an extraordinary case. Doe argues that the district court
   misapplied the law by impermissibly delegating the parties’ cost-splitting
   “dispute” to the arbitrator.     We disagree.      The district court, having
   recognized that MAPS waived all fees and offered eight free hours of
   arbitration, determined that there was no present dispute about cost splitting
   for it to resolve. That is because neither party knows how long the arbitration
   will take and, by extension, how much it will cost. Indeed, they dispute this
   point: Doe’s expert testified by declaration that the arbitration could take
   approximately three days, whereas Tonti’s expert testified by declaration
   that the arbitration should take only one day.
          In addition, the arbitration clause incorporates the MAPS rules of
   arbitration. MAPS Rule 18b clearly provides that “agreement[s] between
   [parties] regarding the payment of Arbitration fees [are] not binding on
   [MAPS].” That is, notwithstanding the cost-splitting provision, the MAPS
   arbitrator has discretion to determine how the arbitration costs should be
   split—should such a dispute over costs even arise. Given the nature of the
   case and the uncertainty regarding how long the arbitration may take and how




                                         8
Case: 21-30295      Document: 00516187659             Page: 9   Date Filed: 01/31/2022




                                       No. 21-30295


   costly it may be, the district court did not abuse its discretion by leaving that
   potential, future dispute in the arbitrator’s hands.
                                   *        *         *
          The district court’s order declining to re-open the case and sever the
   cost splitting provision of the parties’ arbitration agreement is an
   unappealable interlocutory order. Therefore, we lack jurisdiction to review
   it. We further decline to treat it as an appealable collateral order or to
   exercise mandamus jurisdiction.
          Appeal DISMISSED.
          It is further ORDERED that Doe’s motion requesting reassignment
   is DENIED AS MOOT.




                                            9